                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

SHERRY Y. KILGORE,                           )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       No. 1:19-CV-168-DCP
                                             )
ANDREW M. SAUL,                              )
Acting Commissioner of Social Security,      )
                                             )
               Defendant.                    )

                                            ORDER

        For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Summary Judgment [Doc. 19] will be GRANTED IN PART, and the

Commissioner’s Motion for Summary Judgment [Doc. 21] will be DENIED. This case will be

REMANDED to the SSA for the ALJ to appropriately consider Plaintiff’s ability to interact with

her coworkers and supervisors in the RFC determination, review the effect that Plaintiff’s migraine

headaches may have on her ability to perform work-related activities, and review Plaintiff’s severe

and nonsevere impairments (including Plaintiff’s urinary frequency and orthopedic impairments).

        IT IS SO ORDERED.

                                             ENTER:


     ENTERED AS A JUDGMENT                   Debra C. Poplin
         s/ -RKQ/0HGHDULV                 United States Magistrate Judge
        CLERK OF COURT




Case 1:19-cv-00168-DCP Document 25 Filed 03/11/21 Page 1 of 1 PageID #: 1520
